Citation Nr: 0716022	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 5, 2000, 
for the grant of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1981 to 
November 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for paranoid schizophrenia and assigned a 100 percent rating, 
effective July 5, 2000.  
In July 2004, the veteran was afforded a personal hearing 
before the undersigned, a transcript of the hearing is of 
record.  This case was before the Board in June 2006 when it 
was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

In December 2006, the veteran submitted a Form 21-4142, 
wherein she stated that she was receiving Social Security 
disability benefits.  There is no indication of record that 
the RO attempted to obtain the veteran's records from the 
Social Security Administration (SSA).  These records should 
be obtained on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain from SSA 
copies of any decision on the veteran's 
claim for disability benefits and all 
the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits.  
All efforts to obtain these records 
should be fully documented, and SSA must 
provide a negative response if records 
are not available.

2.  Thereafter, readjudicate the claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, she should be provided 
with a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




